UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 9, 2017 ALLIANCE HEALTHCARE SERVICES, INC. (Exact Name of Registrant as Specified in Charter) DELAWARE 1-16609 33-0239910 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 100 Bayview Circle, Suite 400 Newport Beach, CA 92660 (Address of principal executive offices, including zip code) (949) 242-5300 (Registrant’s telephone number, including area code) Not Applicable (Former address of principal executive offices) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a – 12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01: Regulation FD Management of Alliance HealthCare Services, Inc. intend to present the information in the materials attached as Exhibit 99.1 in meetings with investors, analysts and other parties, commencing on January 9, 2017. The information in this Item 7.01 of this Current Report on Form 8-K, including the information in Exhibit 99.1 hereto, is furnished pursuant to Item 7.01 of Form 8-K and shall not be deemed “filed” for any purpose, including for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that Section.The information in this Item 7.01, including the information in Exhibit 99.1 hereto, shall not be deemed incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Exchange Act regardless of any general incorporation language in such filing. Item 9.01:Financial Statements, Pro Forma Financial Information and Exhibits (d) Exhibits The following exhibits are filed with this Form 8-K: 99.1 Investor Presentation, dated January 9, 2017 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ALLIANCE HEALTHCARE SERVICES, INC. January 9, 2017 By: /s/Rhonda A. Longmore-Grund Name: Rhonda A. Longmore-Grund Title:Executive Vice President, Chief Financial Officer
